 



Draft of 10 June 2002
SERVICE AGREEMENT
     This SERVICE AGREEMENT is made and entered into as of June 10, 2002, by and
between Optelecom, Inc., a Delaware corporation (the “Company”), and James
Armstrong, an individual (“Employee”). Other capitalized terms shall have the
respective meanings set forth in Section 15 and elsewhere herein.
RECITALS:
     WHEREAS, the Company desires to employ Employee on terms that will
encourage the attention and dedication of Employee to the Company as one of its
key employees; and
     WHEREAS, Employee is willing to accept such employment by the Company on
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
     1. Employment. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, on the terms and conditions set forth in
this Agreement, which terms and conditions shall supersede all terms and
conditions of any other oral or written employment agreement(s) entered into
between the Company and Employee prior to the date hereof.
     2. Term of Agreement. The Employee’s employment is intended to be on an
“at-will” basis and shall continue until terminated as provided in Section 14
hereof.
     3. Duties. Employee shall serve as the Chief Financial Officer of the
Company, reporting to Edmund Ludwig, Chief Executive Officer of the Company, or
such other person(s) as may be designated from time to time by the Company.
Employee shall perform the duties required of Employee to the best of Employee’s
ability, experience and talents, all to the reasonable satisfaction of the
Company. Employee agrees to devote his entire working time, energy and skills to
such employment during the Employment Period, and shall not during the
Employment Period render any services of a business, commercial or professional
nature to any person or organization other than the Company or be engaged in any
other business activity, except as permitted by Section 10 of this Agreement.
Such duties shall be rendered at such place or places as the Company shall in
good faith require; provided that Employee’s place of employment during the
Employment Period shall not be more than forty (40) miles from the Seller’s
current location without Employee’s prior consent.
     Employee represents and warrants that he is not a party to or bound by any
agreement or contract or subject to any restrictions, particularly, but without
limitation, in connection with any previous employment, which prevent Employee
from entering into and performing his obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



Draft of 10 June 2002
     4. Compensation. During the Employment Period, Employee shall be
compensated for his services as follows:
     (a) Base Salary. Employee shall be paid a basic salary in the annualized
amount of not less than $117,500 payable in substantially equal bi-monthly or
other installments in accordance with the general practice of the Company,
subject to any and all customary payroll deductions for the FICA, federal, state
and local taxes, and fringe benefits. Employee’s base salary will be reviewed
annually and subject to adjustment by the Company, in its sole discretion.
     (b) Bonus. Employee shall be eligible for an annual bonus based upon
Employee’s individual performance and specified sales, sales growth and
profitability goals and objectives for the Company to be developed annually in
good faith by the Company in consultation with Employee.
     (c) Stock Options. Employee shall be eligible for the award if stock
options in the Company as provided in the Employee Stock Option Plan then in
effect.
     (e) Other Benefits. Employee shall also be a participant, to the extent he
meets all eligibility requirements of general application, in any and all
employee benefit plans in which the Company’ s employees are entitled to
participate, including, but not limited to, a 401(k) plan, group
hospitalization, medical and disability plans.
     5. Employee Expenses. During the Employment Period, Employee shall be
entitled to be reimbursed for reasonable or necessary expenditures incurred in
the performance of Employee’s duties hereunder and approved by the Company,
subject to the submission by Employee of the documentation necessary to support
the deductibility of such expenses by the Company on its federal, state and
local income tax returns.
     6. Vacation. During the Employment Period, Employee shall be entitled to
three (3) weeks paid vacation in accordance with the Company’s regular vacation
policies in effect from time to time.
     7. No Competing Business. Employee hereby agrees to adhere to the
non-competition policy of the Company as acknowledged by the Employee.
     8. No Interference with the Business. Employee hereby agrees to adhere to
the post- employment non-interference policy of the Company as acknowledged by
the Employee.
     9. No Disclosure of Confidential Information. Employee hereby agrees to
adhere to the confidentiality policy of the Company as acknowledged by the
Employee.
     10. Permitted Activities. The restrictions set forth in Sections 7, 8 and 9
of this Agreement shall not apply to Permitted Activities or to actions taken by
Employee during the time

2



--------------------------------------------------------------------------------



 



Draft of 10 June 2002
Employee may be employed by the Company to the extent, but only to the extent,
that such actions are (i) necessary in connection with such employment, or
(ii) expressly approved in writing by the Company.
     12. Reduction of Restrictions by Court Action. If the length of time, type
of activity, geographic area or other restrictions set forth in the restrictions
of Sections 7, 8 or 9 are deemed unreasonable in any court proceeding, the
parties hereto agree that the court may reduce such restrictions to ones it
deems reasonable to protect the substantial investment of the Company and
Affiliates in their business and the goodwill attached thereto.
     13. Remedies. Employee understands that the Company will not have an
adequate remedy at law for the material breach or threatened breach by Employee
of any one or more of the covenants set forth in this Agreement and agrees that
in the event of any such material breach or threatened breach, Company may, in
addition to the other remedies which may be available to it, to injunctive
relief (without bond) and to enjoin Employee from the breach or threatened
breach of such covenants.
     14. Termination.

  (a)   The Employment Period shall terminate upon the first to occur of:

  (i)   the Employee’s death,     (ii)   the Disability of Employee,     (iii)  
the termination of the Agreement by the Company for Cause,     (iv)   at any
time by the Company for any reason upon thirty (30) day’s prior written notice
to Employee, or     (v)   at any time by Employee for any reason upon thirty
(30) day’s prior written notice to Company.

  (b)   The termination of the Employment Period as provided above shall not
relieve Employee of his obligations under Sections 7, 8 and 9 of this Agreement.
    (c)   If this Agreement is terminated pursuant to Paragraph 14(a)(i) or
14(a)(ii) above, Employee or Employee’s estate will continue to receive his Base
Salary for two (2) months following termination, notwithstanding the terms and
conditions of any death or disability payments due under applicable benefit
plans of the Company then in effect.

3



--------------------------------------------------------------------------------



 



Draft of 10 June 2002

  (d)   If this Agreement is terminated by the Company pursuant to
Section 14(a)(iii) or Section 14(a)(v) of this Agreement, Employee shall not be
entitled to receive any further pay or benefits following the date on which
employment ends.     (e)   If this Agreement is terminated pursuant to
Paragraph 14(a)(iv) above, Employee shall be entitled to receive his Base Salary
and any bonus earned by Employee for a period of eight (8) months following
termination. Employee shall also receive any and all employee benefits accrued
through the termination date, the amount, form and payment of which shall be
determined in accordance with the terms of such employee benefit plans.

     15. Survival following Change of Control. Notwithstanding any other
provision within this Agreement, this Agreement shall survive any Change in
Control, as defined herein, that shall occur within one (1) year from the
effective date of this Agreement
     16. Definitions. As used in this Agreement, terms defined in the preamble
and recitals of this Agreement shall have the meanings set forth therein and the
following terms shall have the meanings set forth below:
     “Cause” shall include, without limitation, (i) Employee’s gross negligence
in the performance or non-performance of any of Employee’s responsibilities to
the Company hereunder, (ii) Employee’s failure to follow the Company’s
reasonable instructions with respect to the performance of Employee’s duties
hereunder, (iii) Employee’s inability, refusal or failure to continue to perform
the duties required hereunder at any time, (iv) excessive absenteeism or
flagrant neglect of work, (v) serious misconduct or conviction of a felony or
fraud, (vi) disclosure of any proprietary information of the Company without the
consent of the Company, (vii) aiding a competitor of the Company to the
detriment of the Company, and/or (viii) the breach of any other covenants or
agreements of Employee under this Agreement; provided Employee shall be given
written notice by the Company and twenty (20) days to cure any conduct which the
Company in good faith determines qualifies under subclauses (i) through
(iv) above.
     “Change of Control” shall mean:
(a) Any Person (as defined conventionally in the context of corporate ownership)
becomes the beneficial owner directly or indirectly (within the meaning of
Rule 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of more than 50% of the Employer’s then outstanding voting securities
(measured on the basis of voting power); (b) The closing of an agreement of
merger or consolidation with any other corporation or business entity, other
than (x) a merger or consolidation which would result in the voting securities
of the Employer outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Employer, at
least 50% of the combined voting power of the voting securities of the Employer
or such surviving entity outstanding immediately

4



--------------------------------------------------------------------------------



 



Draft of 10 June 2002
after such merger or consolidation, or (y) a merger or consolidation effected to
implement a re-capitalization of the Employer (or similar transaction) in which
no Person acquires more than 50% of the combined voting power of the Employer’s
then outstanding securities; or (c) The liquidation or dissolution of the
Employer or upon the closing of a sale or disposition by the Employer of all or
substantially all of the Employer’s assets.
     “Disability” shall mean any illness, disability or incapacity of such a
character as to render Employee unable to perform his duties hereunder (which
determination shall be made by the Company) for a total period of ninety
(90) days, whether or not such days are consecutive, during any consecutive
twelve (12) month period.
     “Employment Period” shall mean the period between the date of execution of
this agreement and the termination of employment pursuant to Paragraph 14 of
this Agreement.
     “Permitted Activities” shall mean (i) owning Company common stock,
(ii) serving as an officer or employee of the Company, (iii) Employee’s equity
investments in the equity shares or debt securities of publicly-traded companies
provided that Employee is not involved in the management of such business and
such activities do not interfere with the Company’s business or Employee’s
duties and responsibilities under this Agreement, or (iv) any other activities
approved in writing by the Company.
     16. Notices. All notices, demands or other communications required or
provided hereunder shall be in writing and shall be deemed to have been given
and received when delivered in person or transmitted by facsimile transmission
(telecopy) to the respective parties, or five (5) days after dispatch by
certified mail, postage prepaid, addressed to the parties at the addresses set
forth below or at such other addresses as such parties may designate by notice
to the other parties:

       
If to Company:
  Clyde A. Heintzelman
 
  9300 Gaithe Road
 
  GAITHE’S BURG, MD 20877
 
   
 
   
If to Employee:
  Jim Armstrong
 
  47425 RIVER FALLS DRIVE
 
  POTOMAC FALLS, VA 20165

5



--------------------------------------------------------------------------------



 



Draft of 10 June 2002
     17. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties’ successors and
permitted assigns. This Agreement and the rights and obligations of the parties
hereunder may not otherwise be assigned or delegated by either party without the
prior written consent of the other party hereto.
     18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supercedes any and
all prior and contemporaneous agreements, written or oral, between the parties
relating to the subject matter hereof.
     19. Amendment. No amendment or modification of the terms of this Agreement
shall be binding upon either party unless reduced to writing and signed by a
duly appointed officer of the Company and Employee.
     20. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
     21. Waiver. The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term, covenant or condition.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed the original without, but all of
which together shall constitute one and the same instrument.
     23. Headings. Headings of the sections and subsections of this Agreement
are inserted for convenience of reference only and shall not constitute a part
hereof.
     24. Litigation Expenses. All litigation expenses of the Company or Employee
in enforcing any of the provisions of this Agreement, including reasonable
attorneys’ fees, shall be borne by the party who may be found in default or
noncompliance with the provisions of this Agreement.
     25. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed, construed and enforced in accordance with
the internal laws of the State

6



--------------------------------------------------------------------------------



 



Draft of 10 June 2002
of Maryland, excluding any choice of law rules which may direct the application
of the laws of another jurisdiction.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              OPTELECOM, Inc.
 
       
 
  By:   /s/ Clyde A. Heintzelman
 
       
 
  Name:   Clyde A. Heintzelman
 
       
 
  Title:   Chairman
 
       
 
            EMPLOYEE
 
       
 
       /s/ James Armstrong
 
   
 
       James Armstrong

7



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO SERVICE AGREEMENT
     This FIRST AMENDMENT TO SERVICE AGREEMENT is made and entered into this
6 day of June, 2005 by and between Optelecom-NKF, Inc., a Delaware corporation
(the “Company”) and James Armstrong, and individual ( “Employee”). All
capitalized terms used and not defined herein shall have the respective meanings
set forth in the Service Agreement between the Company and Employee dated as of
June 10, 2002 (the “Service Agreement”).
     WHEREAS the Company and the Employee have entered into the Service
Agreement setting forth the terms and conditions of Employee’s employment by the
Company; and
     WHEREAS the Company and Employee are desirous of amending the Service
Agreement and such Amendment has been reviewed and approved by the Compensation
Committee of the Board of Directors of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Service Agreement and herein, the parties agree as follows:
     1. Paragraph 14 (a) (iv) of The Service Agreement shall be and hereby is
deleted in its entirety and replaced with the following:
     “(iv) at any time by the Company for any reason other than for Cause upon
thirty (30) days’ prior written notice to Employee, or”
     2. Paragraph 14 (e) of The Service Agreement shall be and hereby is deleted
in its entirety and replaced with the following:
     “(e) If this Agreement is terminated pursuant to Paragraph 14(a)(iv) above,
Employee shall be entitled to receive his Base Salary, any bonus earned through
the termination date and to participate in all employee benefit plans for a
period of twelve (12) months following termination. Employee shall also receive
any and all employee benefits accrued through the termination date, the amount,
form and payment of which shall be determined in accordance with the terms of
such employee benefit plans then in place at the Company. Notwithstanding,
should the employee be terminated pursuant to Paragraph 14(a)(iv) above
following a Change of Control as defined herein, the employee shall be entitled
to receive his Base Salary, any bonus earned through the termination date and to
participate in all employee benefit plans for twenty-four (24) months following
termination pursuant to Paragraph 14(a)(iv) above.”
     3. Paragraph 15 of the Service Agreement shall be and hereby is deleted in
its entirety and replaced with the following:

 



--------------------------------------------------------------------------------



 



     “15. Survival following Change of Control. Notwithstanding any other
provision within this Agreement, this Agreement shall survive any Change in
Control, as defined herein, that shall occur within two (2) years from the
effective date of this Agreement.”
     3. All other terms and conditions of the Service Agreement shall remain
unchanged.
     IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this First Amendment to the Service Agreement as of the date set forth
above.

              OPTELECOM-NKF, INC.
 
       
 
  By:        /s/ Edmund Ludwig
 
       
 
           Edmund Ludwig, President
 
            EMPLOYEE
 
       
 
       /s/ James Armstrong
 
   
 
       James Armstrong

2 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO SERVICE AGREEMENT
          This SECOND AMENDMENT TO SERVICE AGREEMENT is made and entered into
this 28th day of November, 2005 by and between Optelecom-NKF, Inc., a Delaware
corporation (the “Company”) and James Armstrong, and individual (“Employee”).
All capitalized terms used and not defined herein shall have the respective
meanings set forth in the Service Agreement between the Company and Employee
dated as of June 10, 2002 (the “Service Agreement”).
          WHEREAS the Company and the Employee have entered into the Service
Agreement setting forth the terms and conditions of Employee’s employment by the
Company; and
          WHEREAS the Company and Employee are desirous of amending the Service
Agreement and such Amendment has been reviewed and approved by the Compensation
Committee of the Board of Directors of the Company.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in the Service Agreement and herein, the parties agree as
follows:
          1. Paragraph 3 of The Service Agreement shall be and hereby is deleted
in its entirety and replaced with the following:
          “3. Duties. Employee shall serve as the Executive Vice President and
Chief Operating Officer, North American Operations of the Company, reporting to
Edmund Ludwig, President and Chief Executive Officer of the Company, or such
other person(s) as may be designated from time to time by the Company. Employee
shall perform the duties required of Employee to the best of Employee’s ability,
experience and talents, all to the reasonable satisfaction of the Company.
Employee agrees to devote his entire working time, energy and skills to such
employment during the Employment Period, and shall not during the Employment
Period render any services of a business, commercial or professional nature to
any person or organization other than the Company or be engaged in any other
business activity, except as permitted by Section 10 of this Agreement. Such
duties shall be rendered at such place or places as the Company shall in good
faith require; provided that Employee’s place of employment during the
Employment Period shall not be more than forty (40) miles from the Seller’s
current location without Employee’s prior consent.
          Employee represents and warrants that he is not a party to or bound by
any agreement or contract or subject to any restrictions, particularly, but
without limitation, in connection with any previous employment, which prevent
Employee from entering into and performing his obligations under this
Agreement.”

 



--------------------------------------------------------------------------------



 



          2. Paragraph 4 (a) of The Service Agreement shall be and hereby is
deleted in its entirety and replaced with the following:
          “(a) Base Salary. Employee shall be paid a basic salary in the
annualized amount of not less than $190,000 payable in substantially equal
bimonthly or other installments in accordance with the general practice of the
Company, subject to any and all customary payroll deductions for the FICA,
federal, state and local taxes, and fringe benefits. Employee’s base salary will
be reviewed annually and subject to adjustment by the Company, in its sole
discretion.”
          3. Paragraph 6 of the Service Agreement shall be and hereby is deleted
in its entirety and replaced with the following:
          “6. Vacation. During the Employment Period, Employee shall be entitled
to four (4) weeks paid vacation in accordance with the Company’s regular
vacation policies in effect from time to time.”
          4. All other terms and conditions of the Service Agreement and its
Amendments shall remain unchanged.
          IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this First Amendment to the Service Agreement as of the date set forth
above.

                  OPTELECOM-NKF, INC.    
 
           
 
  By:        /s/ Edmund Ludwig    
 
           
 
           Edmund Ludwig, President and CEO    
 
                EMPLOYEE    
 
                /s/ James Armstrong              
 
           James Armstrong    

2